Citation Nr: 0724212	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
broken nose.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for skin disability 
claimed as a body rash. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active service from February 1973 to February 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision in which the RO denied 
service connection for PTSD, for residuals of a broken nose, 
for shin splints, and for a skin disability claimed as a body 
rash.  The veteran filed a notice of disagreement (NOD) in 
December 2004, and the RO issued a statement of the case 
(SOC) in May 2005.  The veteran filed a substantive appeal 
pertaining to these issues (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in June 2005.  Thereafter, the RO 
continued the denial of the claims (as reflected in an 
October 2006 supplemental SOC (SSOC)).

In January 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The Board's decision on the claims for service connection for 
PTSD, for residuals of a broken nose, and for shin splints is 
set forth below.  The claim for service connection for skin 
disability claimed as a body rash is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  While service records reflect no evidence of a 
psychiatric disability or personal assault in service, there 
is credible evidence to corroborate the occurrence of the 
veteran's claimed in-service stressor-a personal assault-as 
well as a January 2004 opinion from a VA physician that 
relates a current diagnosis of PTSD to the veteran's in-
service personal assault.

3.  Competent medical evidence or opinion does not establish 
that there is a medical nexus between the veteran's current 
claimed residuals of broken nose, including breathing 
problems as well as sleep apnea, and in-service nasal trauma.

4.  There is no competent evidence that the veteran currently 
suffers from a disability manifested by shin splints related 
to active service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2006).

2.  The criteria for service connection for residuals of a 
broken nose are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

3.  The criteria for service connection for shin splints are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the veteran's 
claim for service connection for PTSD, the Board finds that 
all notification and development action needed to render a 
fair decision on this aspect of the appeal has been 
accomplished.

Concerning the appeal for claims for service connection for 
residuals of a broken nose and for shin splints, RO letters 
dated in February 2003, March 2003, and December 2003 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate these service 
connection claims, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  In the March 2006 letter, 
the RO informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After the appellant was 
afforded opportunity to respond to each notice identified 
above, the October 2006 SSOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and reports of VA examinations dated 
in January 2004.  Also of record and considered in connection 
with the claims are various statements submitted by the 
veteran and his spouse, on his behalf.  

The Board points out that the veteran indicated that he 
received private treatment for his claimed broken nose 
residuals from a doctor affiliated with his insurance 
company.  However, during the hearing, the veteran 
specifically stated that he did not remember the name of the 
doctor and or when he received this treatment.  Hence, the 
veteran has not provided a means for VA to obtain any 
outstanding private records that he identified during the 
hearing.  Under these circumstances, the Board finds that no 
further action in this regard is warranted.  

In summary, in connection with the RO's consideration of the 
claims for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran has been notified and made aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of these matters, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board does not have the authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

A.  PTSD

The veteran has alleged that he developed PTSD as a 
consequence of a personal assault that occurred during active 
service.  

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).  Diagnoses of PTSD must be rendered in 
accordance with the diagnostic criteria for the condition set 
forth in Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV) (2006).
 
In March 2002, 38 C.F.R. § 3.304(f) was again amended, 
effective March 7, 2002, with respect to claims based on 
personal assault.  See 67 Fed Reg. 10330-10332 (March 7, 
2002), codified at 38 C.F.R. § 3.304(f)(3).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the veteran 
served during a period of war but did not have any foreign 
service and his alleged stressors are not related to combat.  
In these circumstances, where the alleged stressor is not 
combat related, the veteran's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 17, Developing Claims for Service Connection for PTSD 
Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2006), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 38 
C.F.R. § 3.304(f)(3) (2006).

The veteran's service medical records and service personnel 
records do not reflect any evidence that this incident 
occurred.  However, the Board notes that in multiple 
statements of record, including a January 2004 VA examination 
report, the veteran has consistently reported that he was 
assaulted along with other soldiers in a parking lot during 
the summer of 1974.  During the incident, the veteran 
indicates that he was kicked in the face and nose and sought 
medical care for his injuries in the base hospital at Fort 
Bragg.  The veteran also reported that no police report was 
filed, that he received the most serious injuries, and that 
he did not receive counseling at that time but was given 
several days off to recover.  

While searches of clinical records from Fort Bragg did not 
yield any treatment records concerning the veteran's claimed 
injury, the Board finds that current medical findings of 
record provide additional evidence to support the veteran's 
allegations of an in-service personal assault.  Reports of VA 
examinations dated in January 2004 both indicate that the 
veteran has a history of nose trauma including nasal bone 
fracture and possibly septal deviation.  In a June 2006 
statement, the veteran's spouse also reports that the veteran 
has a lot of anger that nothing was done after his nose was 
broken.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's credible 
statements of a nasal trauma during an in-service personal 
assault and current medical findings of record showing a 
history of nasal trauma provide evidence to sufficiently 
corroborate the occurrence of an in-service personal assault.  

The report of VA PTSD examination indicates that a VA 
physician reviewed the claims file, interviewed and evaluated 
the veteran, and diagnosed chronic PTSD.  The VA physician 
indicated that the veteran reported symptoms consistent with 
the DSM-IV criteria for PTSD that he states have been 
chronic, severe, and unremitting since the reported assault 
during service.  The veteran reported ongoing stressors 
related to his flashbacks and anxiety resulting from the 
reported assault.  It was indicated that the veteran had 
interrupted sleep every evening with nightmares, night 
sweats, and hypervigiliance.  It was further noted that the 
veteran avoids parking lots because they trigger a sensation 
of uneasiness and he often finds himself having panic attacks 
when he is in a parking lot and notices people coming toward 
him.  The veteran detailed that he was a much calmer person 
prior to the assault but now describes himself as jumpy and 
hyperresponsive to noises.  The examiner further reported 
that the veteran avoids nighttime activities when he will be 
in a parking lot as well as feels uncomfortable and unsafe at 
night.  In his examination report, the physician again noted 
that the veteran reported symptoms consistent with chronic 
PTSD and further opined that if the alleged personal assault 
could be verified, it would be sufficient to be etiologically 
linked to PTSD. 

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

After carefully considering the evidence of record in light 
of the above criteria and resolving all reasonable doubt in 
favor of the veteran, the Board finds that there credible 
evidence to corroborate the occurrence of the veteran's 
claimed in-service personal assault stressor.  Competent 
medical evidence reflects that the veteran has a current 
diagnosis of PTSD.  Additionally, in his January 2004 VA 
examination report, the VA physician specifically opined that 
the veteran's alleged in-service personal assault stressor 
would be sufficient to result in his chronic PTSD.  Hence, 
the record presents a basis for a grant of service connection 
for PTSD.

B.  Residuals of a Broken Nose

The veteran contends that he suffers from breathing problems 
as well as sleep apnea after being his nose was broken during 
a personal assault in active service. However, after 
considering the medical evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for residuals of a broken nose must be denied.

Service medical records are devoid of any complaint, finding, 
or diagnosis of any nose injury or fracture.  As noted above, 
however, the Board has resolved all reasonable doubt in favor 
of the veteran and accepts his statements of a nasal injury 
during an in-service personal assault along with objective 
medical evidence of a nasal fracture as corroborative 
evidence of an in-service nasal trauma.

On January 2004 VA nose examination, the veteran detailed 
that he was assaulted during active service and suffered a 
nasal bone fracture.  The veteran indicated that after only 
receiving wound care during service, he had a nasal bone 
reduction performed by a private physician in 1975 or 1976.  
The veteran's current complaints consisted of nasal 
congestion, snoring, and poor sleep habits.  The examiner 
listed an impression of nasal trauma including nasal bone 
fracture and possibly septal deviation.  Objective findings 
revealed only slight deviation of the nasal septum, resulting 
in less than 25 percent obstruction of either nasal cavity.  
It was noted that the nasal bone structures on the bridge of 
the noise did reveal minimal elevation and deviation to the 
left.  The examiner indicated that these minor features were 
minimal, of little consequence, and did not cause any 
cosmetic problems.  The examiner further stated that it 
appeared the veteran's nasal congestion is related to 
turbinate hypertrophy of unknown etiology.  It was also noted 
that the veteran appears to suffer from probable obstructive 
sleep apnea.  

In a report of an additional January 2004 VA examination, a 
VA examiner noted that the veteran's nose was not deformed 
and that it was difficult to discern any clear scar in 
association with the nasal trauma.  Objective findings 
revealed slight nasal congestion, no nose obstruction, slight 
mucoid discharge, and slight nasoseptal deviation to the 
right.  The examiner listed an impression of reported nasal 
laceration and fracture in service with deformity later 
corrected in a civilian hospital, with ongoing mild nasal 
obstructive symptoms but little objective findings, other 
than slight nasoseptal deviation.  In his addendum, the 
examiner specifically indicated that X-ray reports showed 
intact nasal bones and opined that it is not likely that the 
veteran's facial/nasal injury caused or contributed to any 
sleep apnea which he might have.  

In this case, the veteran's claim for service connection for 
residuals of a broken nose must be denied.  There is no 
competent evidence to establish that there is a medical nexus 
between the veteran's claimed current residuals of broken 
nose, including breathing problems and sleep apnea, and his 
in-service nasal injury.  On the contrary, the objective 
medical evidence includes an opinion that the veteran's 
claimed breathing problems are related to turbinate 
hypertrophy of unknown etiology and that his claimed sleep 
apnea was not likely caused by his in-service nasal injury.  
Significantly, the veteran has not presented nor clearly 
identified any medical opinion that, in fact, supports his 
claim for service connection.  Hence, the Board finds that 
the criteria for service connection for residuals of a broken 
nose are not met.



C.  Shin Splints

The veteran also contends that he currently suffers from shin 
splints that started during active service.

During his January 2007 hearing, the veteran reported that he 
had visited sick call during boot camp and received shoe 
inserts after complaining of shin splints.
However, service medical records do not reveal any 
complaints, findings, or treatment for shin splints.  In a 
report of a January 2004 VA examination, the veteran 
indicated that he had shin splints after marches in service 
and continues to have burning pain over the anterior tibial 
compartments if he takes long walks.  The examiner noted that 
veteran's complaints of shin splints during service and his 
current complaints of pain of the same character after 
walking a long distance.  However, it was specifically noted 
that the veteran's current complaints of burning pain over 
the anterior tibial compartments during long walks did not 
interfere with any ordinary activity or with his employment.  
Objective findings also revealed that the veteran's lower 
extremities were completely normal with no deformities and no 
tenderness over the tibial compartment.  

While the Board acknowledges the veteran's subjective 
complaints of shin splints, service connection is not 
warranted for pain, alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  There is otherwise no post-
service medical evidence establishing any disability of the 
lower extremities, and the appellant has not presented, 
identified, or alluded to the existence of any such evidence.  
Accordingly, there is no basis for a grant of service 
connection for the claimed disability. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Where, as here, competent evidence does 
not establish the existence of the disability for which 
service connection is sought-the first essential criterion 
for a grant of service connection-there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

D.  Both Denied Claims 

In connection with each claim herein denied, the Board has 
considered the assertions the veteran and his spouse have 
advanced on appeal.  However, the veteran cannot establish 
the service connection claims for residual of a broken nose 
and shin splints on the basis of these assertions, alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that he has current nasal and leg disabilities that 
are associated with military service, each of these claims 
turns on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims.  

For the foregoing reasons, the claims for service connection 
for residuals of a broken nose and for shin splints must be 
denied.  In arriving at the decision to deny each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the in the absence of competent 
evidence to support the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for PTSD is granted.

Service connection for residuals of a broken nose is denied.

Service connection for shin splints is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for a skin 
disability claimed as a body rash is warranted.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  
In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2006).  The underlying disorder, as opposed to the symptoms, 
must be shown to have worsened in order to find aggravation.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran contends that he has a pre-existing skin 
disability that was aggravated during active service.  During 
the January 2007 hearing transcript, the veteran reported 
that he had problems with acne before service, that his acne 
worsened during active service, and that he still has 
problems with acne.  

The veteran's service medical records reflect a notation of 
acne vulgaris in the summary of defects and diagnoses on the 
report of his October 1972 service enlistment examination.  
However, additional service medical records do not show any 
complaints, treatment, or diagnosis of any skin disability.

Post-service treatment consists of only a report of a January 
2004 VA examination.  
Objective findings were noted as current active dermatitis 
that consisted of scattered, small pustules over the anterior 
and posterior trunk, primarily over the chest.  It was 
further detailed that there were remnants of these pustules, 
some of which were erythematous and less than one centimeter 
across and some of which have some darker pigmentation as if 
in the later stage.  The examiner indicated that the veteran 
had numerous facial scars; particular pockmarks which the 
veteran reported were due to chickenpox.  The examiner listed 
an impression of dermatitis and noted that the veteran stated 
that his skin problems in service were similar to the current 
skin problems described in the report as small acneform or 
folliculitis lesions over the trunk only. 

In this case, the report of the veteran's October 1972 
enlistment examination clearly documents that he had acne 
vulgaris at service entry.  However, the question remains as 
to whether there is a medical relationship between the 
veteran's current skin disability and service, to include 
whether the veteran's current skin condition was aggravated 
during his period of service.

Under these circumstances, the Board finds that the medical 
evidence currently of record is insufficient, and a 
supplemental VA medical opinion-to obtain a medical opinion 
based on review of the veteran's documented medical history 
and assertions, and supported by stated evidentiary and/or 
medical rationale-is needed to resolve the claim remaining 
on appeal.  See 38 U.S.C.A. § 5103A.

Prior to arranging to obtain the requested medical opinion, 
the RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  After providing the required notice, the RO should 
attempt to obtain any additional evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA)  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should send to the veteran a 
letter requesting that he provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent his claim 
for service connection for a skin 
disability claimed as a body rash 
discussed above. The letter should 
include a summary of the pertinent 
evidence currently of record, and 
specific notice as to the type of 
evidence necessary to substantiate the 
claim for service connection.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file, to 
include a complete copy of this remand, 
to the VA physician who conducted the 
January 2004 VA examination.  Following a 
review of the claims file, the examiner 
should prepare a supplemental report 
addressing whether the veteran's current 
skin disability is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) is the result of aggravation 
(permanent worsening) during the 
veteran's military service.  In rendering 
the requested opinion, the examiner 
should consider and discuss the diagnosis 
of acne vulgaris documented in the 
veteran's October 1972 service medical 
record.

If the examiner who conducted the January 
2004 examination is unavailable, or is 
unable to answer the questions posed 
without examining the veteran, the RO 
should arrange for the appropriate skin 
examination, by a physician, to obtain a 
medical opinion in response to the 
question posed above.  The entire claims 
file must be made available to the 
physician designated to render the 
requested medical opinion, and the 
medical opinion should include discussion 
of the veteran's documented medical 
history and assertions.  

The physician should set forth any 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a skin disability 
claimed as a body rash on the basis of 
all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


